Title: To Benjamin Franklin from Jonathan Williams, Jr., 8 March 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes March 8. 1782.
The present serves to introduce to your Acquaintance Doctor Mason Weems and his Companion Mr Manifold; these Gentlemen mean both to go to Britain, the former to pursue the study of his Profession in Edinburgh, and the latter for some affairs which will make his stay but short. I request you to honour these Gentlemen with your kind Notice, and to favour them with the necessary Passports, which will oblige Dear & hond sir
Your dutifull & Affectionate Kinsman
Jona Williams J
 
Notation: J. Williams— March 8 1782.
